          Case 1:19-cr-00499-RA Document 60
                                         59 Filed 12/22/20
                                                  12/21/20 Page 1 of 1
                                         LAW OFFICES
                         CHRISTOPHER MADIOU
WOOLWORTH BUILDING                                                           P (917) 408 - 6484
233 BROADWAY – SUITE 2208                                                    F (212) 571 - 9149
NEW YORK, NY 10279                                                     CHRIS@MADIOULAW.COM
                                     WWW.MADIOULAW.COM


                                                                   December 21, 2020

The Honorable Ronnie Abrams
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


              Re: Travel request - U.S. v. Jorge Acosta Rodriguez, 19 Cr. 499 (RA)

Dear Judge Abrams,

        I represent Jorge Acosta Rodriguez in the above-mentioned case. Mr. Acosta Rodriguez
is currently released on bail and is participating in the SDNY Young Adult Opportunity
Program.

        I respectfully ask the Court to modify Mr. Acosta’s bail conditions so that he may travel
to Davenport, Florida to be with his family for Christmas. If approved, Mr. Acosta will be
traveling by plane from 12/23 to 12/27. He will purchase his plane ticket if the Court approves
the request and will share his itinerary with Pretrial Officer Rena Bolin. Officer Bolin has
consented to this modification for travel. The government, through AUSA Dan Nessim, consents
as well.

       Thank you in advance for your consideration.


                                     Happy holidays,



                                     Christopher Madiou
                                     Counsel for Jorge Acosta Rodriguez


                                                                     Application granted.
Cc:    AUSA Dan Nessim (via ECF)
                                                                     SO ORDERED.
       U.S. Pretrial Services Officer Rena Bolin (via email)


                                                                     _____________________
                                                                     Ronnie Abrams, U.S.D.J.
                                                                     December 21, 2020
